PER CURIAM:
Jessie A. Moore appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Moore v. Strickland, No. CA-05-426-1 (M.D.N.C. Sept. 19, 2005). We dispense with oral argument because the facts and legal contentions are *780adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED